Citation Nr: 1706303	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-20 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted. 

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type II (DM).

4. Entitlement to service connection for hypertension, to include as secondary to service-connected DM. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active air service from November 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2011 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to service connection for PTSD and hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2009 rating decision, the Veteran was denied entitlement to service connection for a bilateral hearing loss disability.

2.  The evidence associated with the claims file subsequent to the March 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of service connection for a bilateral hearing loss disability. 

3.  Bilateral hearing loss disability is not etiologically related to acoustic trauma sustained in active service and was not present to a compensable degree within one year of separation from active service.

4. The Veteran's erectile dysfunction is chronically worsened by his service-connected DM. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for bilateral hearing loss disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. Bilateral hearing loss disability was not incurred in or aggravated by active service and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1110, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

3.  Erectile dysfunction is aggravated by service-connected DM.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the Veteran was provided adequate notice in response to his claim of entitlement to service connection for bilateral hearing loss disability.  The record shows that the Veteran was mailed a letter in September 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim of entitlement to service connection for bilateral hearing loss disability.  His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.   
      
Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran was denied entitlement to service connection for bilateral hearing loss disability in a March 2009 rating decision based on a finding that the disability was neither incurred in nor caused by service.

At the time of the March 2009 rating decision, the RO noted that the Veteran's separation examination showed essentially normal hearing.  While the VA examination conducted in March 2009 showed hearing loss to a degree considered disabling for VA purposes, the examiner stated that given the normal hearing at separation, any hearing loss disability must have occurred after active service.  

Relevant evidence received subsequent to the March 2009 rating decision includes April 2013 lay statements from the Veteran.  In the April 2013 statements, the Veteran raised the issue of latent onset hearing loss.  The Veteran also reported that his hearing acuity worsened while serving in the Republic of Vietnam, where he was exposed to numerous jet aircraft being launched and tested 24 hours per day.  The Veteran explained that while loading weapons, he was not allowed to wear hearing protection in order to communicate with crew chiefs.  

The Board finds the lay statements received from the Veteran are new and material.  The evidence is not cummulative or redundant of evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.  Thus, the Board finds that reopening the Veteran's claim of entitlement to service connection for bilateral hearing loss disability is warranted and to that extent only, the appeal is granted. 

Claims of Entitlement for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The disease entity for which service connection is sought must be chronic and not acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

When there is an approximate balance of positive and negative evidence on an issue material to a determination.  VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral Hearing Loss Disability

The Veteran asserts that his current bilateral hearing loss disability was caused by exposure to excessive noise during active duty service.  The Veteran is competent to report his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Such noise exposure is consistent with his military occupational specialty (MOS) of weapons mechanic.  Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service. 

The record reflects a current diagnosis of bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, as demonstrated by various VA examination reports.  Thus, the remaining inquiry is whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.

The Veteran's STRs during his period of active service are silent for complaints if, or treatment for a hearing loss disability; and, the records do not contain a diagnosis of hearing loss disability for VA purposes during his period of active service.  

The Veteran was afforded a VA audiology evaluation in March 2009.  The VA examiner had the opportunity to review the Veteran's claims file, audiological history, noise exposure history, medical history and the results of the audiogram results.  Based on a review of the foregoing, it was the opinion of the examiner that it was less likely as not that the Veteran's in-service acoustic trauma contributed to his hearing loss.  In this regard, the VA examiner noted that the Veteran's audiograms during service and at separation from service were normal for both ears and as such, his hearing loss began after he was discharged from active service.  The examiner stated that that once an individual was removed from the noise source, the effects of that noise on one's hearing ceased.  Thus, the noise could not cause any further progressions on the hearing.   
   
In November 2010, the Veteran was afforded an additional VA audiology evaluation.  The examiner acknowledged the Veteran's report of exposure to jet engine and flight line noise while loading weapons on the aircrafts during active service.  The examiner also noted that the Veteran had exposure to aircraft engine noise while working underneath the aircraft.  Despite that, the examiner was unable to provide a medical opinion at that time.  The examiner explained that since the Veteran's claims file contained pertinent evidence which was not available for review, the issue of hearing loss related to acoustic trauma could not be resolved without resorting to mere speculation.

An addendum medical opinion was obtained from a VA examiner in December 2010.  At that time, the opinion was provided by a Physician Assistant with access to the Veteran's entire claims file.  The opinion considered the Veteran's conceded noise exposure due to his MOS as a weapons mechanic as well as the audiogram performed in November 2010.  It was the opinion of the examiner that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by or a result of in-service noise exposure.

The examiner's rationale was based on the fact that the entrance and separation evaluations revealed normal hearing sensitivity bilaterally.  The examiner also referred to the September 2005 Institute of Medicine (IOM) Report on Noise and Military Service: Implications for Hearing Loss and Tinnitus; a 2000 Consensus Statement on Noise and Hearing Loss from the National Institute on Deafness and other Communication Disorders; and a 1999 report on Noise Induced Hearing Loss, also from the National Institute on Deafness.  The examiner stated that those studies concluded that there was no scientific evidence to support delayed or late onset noise induced hearing loss.  

The Board finds that the March 2009, November 2010, and December 2010 VA examination and opinion reports are adequate, when read in conjunction with one another, because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Considering the findings of the VA audiology evaluation reports, and in the absence of any competent medical evidence to the contrary, those reports are persuasive medical evidence against the claim on the question of whether the current hearing loss disability is etiologically related to service.

In a February 2012 private audiology evaluation report, Dr. P.Y. opined that it was more likely than not that the Veteran's hearing loss was directly and causally related to the acoustic trauma sustained in active service.  However, Dr. P.Y. did not provide a rationale for the conclusion regarding the etiology of the Veteran's hearing loss.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the February 2012 private opinion has no probative value.

The Board has additionally considered the Veteran's lay statements and testimony addressing his exposure to noise and his hearing loss; however, the Board cannot grant service connection based on his lay statements.  The Veteran, as a layperson without medical expertise or audiology training, is not competent to report that he has a hearing loss disability for VA purposes.  He is only competent to report the onset and progression of his hearing loss symptoms.  38 C.F.R. § 3.385 clearly defines a hearing loss disability for VA compensation purposes and specifically indicates that hearing loss disabilities are determined based on test results. Consequently, the Veteran's lay testimony cannot satisfy the requirements set forth under 38 C.F.R. § 3.385.

Further, there is no indication from the post-service records that the Veteran was diagnosed with bilateral hearing loss disability for VA purposes within one year of separation from active service.  Therefore, presumptive service connection is not applicable.

The Board has considered all of the evidence but finds that it weighs against the claim for service connection for bilateral hearing loss disability.  First, STRs do not show that the Veteran's hearing loss had its onset during service.  Post-service records do not show that the Veteran had hearing loss disability for VA purposes within one year of his separation from active service.  Further, the Veteran has not alleged continuity of symptomatology since service.  Additionally, the medical evidence does not indicate that the bilateral hearing loss disability had its onset during or as a result of service.  Here, the VA examination reports include etiology opinions that the Veteran's hearing loss disability is not related to active service.  While the Veteran provided the positive opinion from Dr. P.Y., that opinion has no probative value.  Further, the Veteran's own lay statements are not sufficient to find a nexus between service and his current hearing loss disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The Veteran is claiming that service connection is warranted for erectile dysfunction as secondary to his service-connected DM.  

The Board acknowledges that a review of the medical evidence clearly establishes a current diagnosis of erectile dysfunction.  Further, the Veteran was service connected for DM in 2008.  

The Veteran was afforded a VA examination in September 2012.  While it is the opinion of the VA examiner that the Veteran's erectile dysfunction was less likely than not (less than 50 percent probability) directly caused by service-connected DM, the examiner opined that it is as least as likely (50 percent probability) that the Veteran's erectile dysfunction was aggravated by service-connected DM.  The rationale provided by the VA examiner was that DM was a known risk factor for erectile dysfunction.  The rationale was based on the Veteran's reported medical history, review of medical records, clinical examination, and medical literature research.

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for erectile dysfunction is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss disability is reopened and to that extent, the appeal is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for erectile dysfunction is granted.


REMAND

The Board finds additional development is required before the Veteran's claims of entitlement to service connection for PTSD and hypertension are decided. 

The Veteran asserts he has PTSD due to non-combat related accidents he witnessed during service.  First, while stationed at MacDill Air Force Base (AFB) in 1965, he witnessed the death of a representative from the MacDonald-Douglas Corporation when the seat of the aircraft that the representative had been sitting on exploded.  Second, he witnessed an aircraft explosion at the Davis Monthan AFB in Tucson, AZ which killed the pilot.  During a March 2012 examination with a private provider, Dr. W.A., the Veteran reported those stressors and Dr. W.A. also noted as a stressor the Veteran's handling of explosives on a daily basis while stationed in the Republic of Vietnam.  Dr. W.A. diagnosed PTSD, but did not identify the stressors upon which that diagnosis was based.

In this case, the AOJ has not attempted to verify the Veteran's reported stressors and a VA psychiatrist or psychologist has not diagnosed PTSD based on fear of hostile military or terrorist activity.  

Additionally, the Veteran was afforded a VA mental health examination in October 2012; however, the examination report is incomplete.  At the time of the October 2012 examination, the examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  However, during the pendency of this appeal the regulations regarding PTSD diagnoses were amended.  VA regulations currently require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5).  38 C.F.R. § 4.125 (a).  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  The amended provisions apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Jurisdiction over the present appeal was conferred to the Board in November 2016 and thus, the Veteran's claim was pending before the AOJ on or after August 4, 2014.  Consequently, the provisions of the DSM-5 apply to the Veteran's claim of entitlement to service connection for PTSD.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present acquired psychiatric disability, to include PTSD. 

The Veteran has filed a claim of entitlement to service connection for hypertension, to include as secondary to service-connected DM or to PTSD.  As noted above, the claim of entitlement to service connection for PTSD is being remanded for additional development.  Since evidence obtained as a result of the remand directives below could impact that issue, the Board finds that the issue is inextricably intertwined with the outcome of the claim of entitlement to service connection for PTSD and cannot be adjudicated at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records not already associated with the claims file.  

2. Undertake appropriate development to obtain additional details from the Veteran concerning his claimed stressors, to include the witnessing of a death of a civilian at MacDill AFB and the death of a pilot at Davis Monthan AFB.  The Veteran must be advised to submit any corroborating evidence in his possession regarding the claimed stressors, including statements of fellow service members. 

If sufficient information has been obtained, attempt to verify the stressors through official sources, including the U.S. Army and Joint Service Records Research Center (JSRRC), or other appropriate repositories of such information.  All attempts to verify the reported stressors must be documented in the claims file.

3. Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist with sufficient expertise to determine the nature and etiology of any currently present acquired psychiatric disabilities, to include PTSD.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the examination of the Veteran and the review of the record, the examiner should provide the following:
	
	(a)  Diagnose all acquired psychiatric disabilities 	present and state whether each criterion for a 	diagnosis of PTSD is met.

	(b)  Is it at least as likely as not (50 percent or greater 	probability) that the Veteran has a psychiatric 	disability that is related to any aspect of active service, 	to specifically include any verified stressors that are 	unrelated to his service in support of combat 	operations in the Republic of Vietnam.  

	(c)  Is it at least as likely as not (50 percent or greater 	probability) that the Veteran has PTSD that is related 	to a fear of hostile military activity while serving in 	support of combat operations in the Republic of 	Vietnam?

The rationale for all opinions expressed must be provided.

4.  Confirm that any medical examination and medical opinions provided comport with this remand and undertake any other development found to be warranted.  

5.  Then, readjudicate the remaining claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


